Citation Nr: 1126278	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-28 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1978 to July 1985.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In November 2008, the Veteran testified at a formal hearing before a hearing officer at the Sioux Falls RO.  The transcript of the hearing has been reviewed and is associated with the claims file.

The Board received an independent medical expert (IME) opinion regarding the issue on appeal in March 2011.  The appellant and his representative were provided with a copy of the opinion and allowed the appropriate amount of time for response.  38 C.F.R. § 20.903 (2010).  The appellant's representative responded in June 2011 with a written argument.  


FINDING OF FACT

The competent evidence of record shows that the Veteran experienced significant radiculopathy and a progressive onset of worsening back pain as a result of negligence or a similar instance of fault on the part of VA in furnishing medical care.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Analysis

The Veteran contends that during surgery on his back in September 2006, a VA surgeon placed two screws into his spine.  The Veteran further contends that one of the screws penetrated into a nerve and caused an increase in his back disability.  The Board observes that the procedure at issue occurred at the Sioux Falls VA Medical Center, where the Veteran underwent a facet screw fixation at the L4-L5 levels bilaterally, decompressive lumbar laminectomy bilaterally at L4 and L5, bilateral discectomy at L4-L5, and decompression of lateral recesses of the L5 and S1 nerve roots bilaterally.  His pre- and postoperative diagnoses were L4-L5 lumbar stenosis with disc herniation.  According to the operation report, the surgeon used fluoroscopy to identify the correct level for screw insertion and to confirm that there was good trajectory and insertion of the screws.  Two days after the surgery, x-rays showed that the bilateral L5 pedicle screws were in good position.  In January 2007, a radiologist took x-rays of the Veteran's spine and reported bipedicular screw fixation of L5 without hardware complication and with no evidence of instability.    

Following these procedures, the Veteran stated in October 2006 that he had significant improvement in his back pain and was happy with the results of the surgery.  At the same time, he mentioned that he was still having some intermittent and infrequent leg pain in the right foot and lower calf region and was still taking pain medication.  In March 2007, the Veteran presented to outpatient nursing for an unscheduled visit due to lower back pain with shooting pain down his right leg.  A few months later, in June 2007, the Veteran presented to urgent care with acute low back pain after suffering a "dizzy spell."  He had reached down to pick something up, became dizzy, and jerked back, resulting in sudden back pain.  An x-ray showed stable postoperative changes involving the lower lumbar spine and that the screws were "okay."    

The Veteran's back pain continued through July 2007.  As the pain continued, the Veteran underwent a CT of his lumbar spine, which revealed, among other findings, screws present bilaterally that extended through the posterior elements into the pedicles of L5 on each side.  Also in July 2007, the Veteran claimed that he had low back pain radiating down into his right lower extremity and that he was doing fine until about May 2007.  By July 2007, however, he claimed that his back pain was as bad, if not worse, than before his September 2006 surgery. 

The Veteran's back pain continued to progress.  In October 2007, he presented for a neurosurgery consult because of intractable back pain that radiated to his right leg, including his foot, ankle, and all of his toes.  He stated that the symptoms were worse than the first time he experienced them prior to his first surgery.  An MRI confirmed that a disk herniation was extruding to the right at L4-5, compressing the exiting L4 nerve root, and the screw tract from his previous surgery at L5 extended through the right L5 lateral recess and contacted the right L5 nerve root.  The Veteran also had a large central disk protrusion without canal stenosis at L5-S1.  

Because of the Veteran's continuing pain, he was scheduled for a second surgery in November 2007.  The Veteran underwent an L4-5 diskectomy for nerve root decompression, L4-5 interbody fusion, L4-5 bilateral pedicle screw rod instrumentation, L4-5 bilateral posterolateral fusion with allograft, and removal of indwelling bilateral L4-5 facet screw instrumentation.  Both his pre- and postoperative diagnoses were intractable low back and right leg pain with radiculopathy, history of a prior lumbar instrumented diskectomy and fusion with failure of fusion, and malposition indwelling facet screw instrumentation with impingement of right L5 nerve root.  The operation report confirmed that the Veteran's previous fusion failed and that the removal of the malpositioned right-sided facet screw was conducted to relieve the Veteran's radiculopathy and treat his chronic low back pain.  Additionally, the surgeon indicated that both indwelling facet screws were loose.  

VA afforded the Veteran with a compensation and pension examination in January 2008 and a second opinion in April 2008.  After examining the Veteran, the January 2008 examiner concluded that a problem that was not reasonably foreseen had complicated the first surgery to the degree that a second surgery was required to correct the complication.  In support of this opinion, the examiner reported that the Veteran was able to work as a plumber and was functional until August 2007.  The examiner thought that most of the Veteran's current low back problems appeared to have started around May 2007 from complications of the first surgery, which were not at least as likely as not reasonably foreseeable.  

The RO obtained a second opinion in April 2008.  Like the January 2008 examiner, the April 2008 examiner noted that the Veteran did well for at least eight months after his first surgery before he had a problem after bending and twisting at work.  He then asserted that if the Veteran had a screw touching or penetrating his nerve, he would have had significant pain right after surgery.  Because the Veteran did not have severe pain until he bent and twisted, resulting in a ruptured disc, the examiner opined that it is less likely than not that the initial surgery was inappropriate or inadequate or that the Veteran received inadequate medical care.  To support this opinion, the examiner stated that the screws were placed under fluoroscopic guidance and no abnormalities were noted during the surgery.  Although the screws penetrated the lateral recess, there was no indication that the Veteran's pain was caused by that penetration or was related to the two large herniations that the Veteran developed.  Thus, even though the Veteran had a screw in the lateral recess that contacted the nerve, the examiner opined that it was more likely than not that the herniation with his twisting and bending gave the Veteran most of his pain and discomfort since he did not have that symptomatology prior to that time.  

Because of the conflicting evidence of record and the complexity of the issue, the Board requested an IME opinion, which an orthopedic doctor returned in March 2011.  The doctor reviewed the Veteran's treatment records and the previous medical records.  He began his opinion by stating that it was unclear exactly why the Veteran had been doing relatively well after his first surgery and before his second surgery.  The IME found there was a possibility that the Veteran's increase in pain before the second surgery may have been due to the recurrent disk herniation, the failure of fusion, the increase in spondylolisthesis, or possibly a malpositioned screw.  He then explained that if a malpositioning of the facet screw itself was the primary problem, the majority of the Veteran's discomfort would have been in his right leg, although he said it appeared that both the Veteran's low back and right leg displayed an increase in pain.  Again, the IME stressed that the malpositioned facet screw may have played a role in the Veteran's increased pain.

Then, the IME stated that in his "expert medical opinion," the Veteran has an additional disability "resultant" from the VA's surgical treatment in September 2006.  In the very next sentence, the IME contradicted himself, stating that it was not at least as likely as not that the Veteran's new disability was caused by VA treatment.  The IME also agreed with the January 2008 compensation and pension examiner in that the complication of the first surgery was at least as likely as not an event that was not reasonably foreseeable.  To conclude, the IME stated that he believed the Veteran had an additional disability resultant from his VA treatment and surgery, although the exact etiology was not immediately clear to him because of the numerous indications for surgery prior to his second surgery.  However, one of these indications was the facet screw malpositioning.  Therefore, the Board concludes that the IME opinion found that the Veteran's September 2006 surgery caused an additional disability, even if he was unsure of the exact etiology, that was at least as likely as not an event that was not reasonably foreseeable.   

Additionally, the Board observes that, in his March 2009 statement, the Veteran's representative pointed out that the Veteran did in fact report infrequent leg pain in October 2006, residual low back pain in January 2007, low back pain in March 2007, and back pain in May 2007.  Thus, the Board finds that the Veteran complained of back pain or leg pain several times between his initial surgery and his June 2007 bending injury.  Additionally, the Board notes that the November 2007 operation report described malpositioned and loose screws, as well as a failed fusion.  The November 2007 surgeon removed the screws in order to end the Veteran's chronic pain.  Moreover, the mere fact that the Veteran had to undergo a second surgery to correct the first indicates that there was some error in the first.  As the compensation and pension examiners did not fully account for the Veteran's complaints of pain from October 2006 to May 2007 and because they based their opinions on a lack of pain during this time, the Board finds that those opinions are inadequate.  Furthermore, the Board finds that it is reasonably foreseeable that a person who underwent a procedure such as the Veteran's September 2006 surgery would bend to pick something up many months after the surgery.  

Therefore, the Board affords more probative value to the November 2007 surgeon's findings that there were loose and malpositioned screws contacting the Veteran's nerves and the March 2011 IME opinion that the "the Veteran does have an additional disability resultant from the VA's surgical treatment on 9/11/2006 for L4-L5 lumbar stenosis with disk herniation" than to the compensation and pension examiners' opinions.  Thus, the Board finds that the malpositioned screws were the result of negligence on the VA's part, resulting in the Veteran's additional disability.  Therefore, the Board finds that the preponderance of the evidence does not weigh against the Veteran's claim, and he is entitled to compensation under 38 USC § 1151.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for degenerative disc disease of the lumbar spine is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


